DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is an error in the illustration of Fig. 2D.  Element 250 should extend throughout the entire area of the annular bore 115.  Otherwise, there is no point to the orifice and the closure member, as the fluid will simply flow around the closure member.  The orifice must be the only means of fluid passing through the barrier 250.  Therefore, the entire annulus needs to be blocked at the location of the orifice.  The entire annulus 115 should be cross-hatched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 19, “have” should be changed to --has--.
In Paragraph 0127, the reference numerals are incorrect.  For example, numeral “140” should be changed to --540--, and so on.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  On page 24, line 14, “there through” should be changed to --therethrough--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On page 26, line 5, “there through” should be changed to --therethrough--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 9 and 22, these claims recite that “the base pipe is in fluid communication with a base pipe associated with the sand screen joint.”  This limitation is not understood.  The embodiments being claimed in the instant claim set are the embodiments which comprise a porous hydrophobic material, i.e. the embodiments shown in Figs. 5 and 7.  These embodiments both illustrate a base pipe that is directly inside of a sand screen.  Thus, the base pipe is associated with a sand screen joint, rather than being in communication with another base pipe that is associated with a sand screen joint.  These claims are being examined according to this understanding.
With regard to claim 16, the embodiments being claimed in the instant claim set are the embodiments which comprise a porous hydrophobic material, i.e. the embodiments shown in Figs. 5 and 7.  In these embodiments, the inflow control device is directly inside of a sand screen.  Thus, there is no “sand screen joint” that is connected to the inflow control device.  The sand screen is part of the inflow control device.  The claims are being examined according to this understanding.
With regard to claim 17, the scope of this claim is unclear, given that the specification provides no parameters as to what would be considered a “commercially 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-10, 12, 13, 16, 17, 19, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadana et al. (US 2013/0048129, hereinafter Sadana).
With regard to claim 1, Sadana discloses an inflow control device for a wellbore, comprising:
a tubular base pipe (64) having one or more through-openings (proximate numeral 62 in Fig. 3) for receiving production fluids (indicated by flow arrows 58) within a wellbore (wellbore is unlabeled); and
a housing (54) residing along an outer diameter of the tubular base pipe and covering the one or more through-openings (see Fig. 3, which shows that the shroud 54 is outside of the base pipe 64 and covers the openings 62), the housing comprising:
a fluid inlet (56) configured to receive production fluids from a subsurface formation; and
(60) positioned within the housing between the fluid inlet and the one or more through-openings, wherein :
the hydrophobic material provides a network of pores (pack 60 is referred to as “a porous core pack” or a “bead pack”), and the network of pores permits a flow of hydrocarbon fluids there through en route to the through-openings, but the hydrophobic material restricts the passage of aqueous fluids there through (see description of bead pack material 60 in paragraphs 0019-0021).
With regard to claim 2, the housing (54) resides concentrically around a portion of the base pipe (see Fig. 3); and
the hydrophobic material comprises silica, polytetrafluoroethylene, or combinations thereof (paragraph 0015).
With regard to claim 5, Sadana discloses that the hydrophobic material comprises a collection of individual particles (Figs. 2B and 2C), each particle being a spherical body comprising:
an inner core (32); and
a hydrophobic outer layer (34).
With regard to claim 7, Sadana discloses that the inner core of each of the particles is fabricated from ceramic (paragraph 0018, “having a core 32, e.g., of a metal, glass, ceramic, or other filler material”), nano-fibers or nano-carbon reinforced polymer.
With regard to claim 8, Sadana discloses that the outer layer (34) of each of the particles comprises silica, polytetrafluoroethylene (paragraph 0018, “a coating 34 of a selective flow impeding material, e.g. PTFE or other low surface energy or oil wettable, hydrophobic material”), or combinations thereof.
With regard to claim 9, as best understood, Sadana discloses that the inlet (56) of the inflow control device receives production fluids that have passed through a filter medium (48) associated with a sand screen joint (numeral 66 and Fig. 4 illustrates the entire sand screen joint); and
the base pipe is in fluid communication with a base pipe associated with the sand screen joint (in view of the 112 rejection above, the base pipe 64 is in communication with a base pipe associated with a sand screen, because base pipe 64 is associated with sand screen 48).
With regard to claim 10, Sadana discloses that the housing (54) of the inflow control device is a filter medium of a sand screen joint (the shroud 54 provides a portion of the sand screen filtering mechanism which comprises elements 48 and 50 as well):
the inlet of the inflow control device defines slots (i.e. openings 56, as well as the slots and pores of the sand screen 48, 50) formed by the filter medium of the sand screen joint:
the base pipe (64) resides concentrically within the filter medium (Fig. 3), forming an annular flow path between the base pipe and the surrounding filter medium (annular flow path is shown in Fig. 3, in which the material 60 is placed): and
the porous, hydrophobic material (60) resides within the annular flow path (Fig. 3).

providing an inflow control device, comprising:
a tubular base pipe (64) having one or more through-openings (proximate numeral 56) for receiving production fluids within a wellbore; and
a housing (54) residing along an outer diameter of the tubular base pipe and covering the one or more through-openings (see Fig. 3), the housing comprising:
a fluid inlet (56) configured to receive production fluids (see flow arrows 58) from a subsurface formation; and
a hydrophobic material (60) positioned within the housing between the fluid inlet and the one or more through-openings, wherein:
the hydrophobic material provides a network of pores (material 60 is defined as “porous” in the specification), and the network of pores permits a flow of hydrocarbon fluids there through en route to the through-openings of the base pipe, but the hydrophobic material restricts the passage of aqueous fluids therethrough (see description of the operation of material 60 in paragraphs 0017-0021);
operatively connecting a first end of the tubular base pipe with an end of a production tubular (via threads shown at each end of the inflow control device in Fig. 4); and
running the production tubular and connected the inflow control device into a wellbore (not illustrated).
With regard to claim 13, the housing (54) resides concentrically around a portion of the base pipe; and
(paragraph 0018), or combinations thereof.
With regard to claim 16, as best understood, Sadana discloses that the production tubular (not illustrated) is a joint of sand screen (in view of the 112 rejection above, the sand screen is elements 48 and 50, which are at least connected to the production tubular, making them part of the production string);
running the sand screen joint and connected inflow control device into a wellbore comprises placing the sand screen joint and connected inflow control device into a wellbore in a horizontal leg of the wellbore (paragraph 0013 states that the inflow control device can be placed in a horizontal wellbore).
With regard to claim 17, Sadana discloses producing hydrocarbon fluids in commercially viable quantities from the wellbore.
With regard to claim 19, Sadana discloses that the hydrophobic material (60) comprises a collection of individual particles (Figs. 2B and 2C), each particle being a spherical body comprising:
an inner core (32); and
an outer hydrophobic layer (34).
With regard to claim 22, as best understood, Sadana discloses that the inlet (56) of the inflow control device receives production fluids (arrows 58) that have passed through a filter medium (48, 50) associated with a sand screen joint (i.e. the entire assembly shown in Fig. 3); and
(64) is in fluid communication with a base pipe associated with the sand screen joint (in view of the 112 rejection above, the base pipe 64 itself is associated with a sand screen 48, 50).
With regard to claim 23, Sadana discloses that the housing (54) of the inflow control device is a filter medium of a sand screen joint (housing 54 is a part of the filter assembly that also includes elements 48 and 50):
the inlet of the inflow control device defines slots (i.e. openings 56 and also slots and pores of the filter layers 48 and 50) formed by the filter medium of the sand screen joint;
the base pipe resides concentrically-within the filter medium (see Fig. 3), forming an annular flow path between the base pipe and the surrounding filter medium (i.e. the space occupied by material 60): and
the hydrophobic material resides within the annular flow path (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 11, 14, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadana.
With regard to claims 3, 14, and 18, Sadana discloses that the hydrophobic material (60) comprises a collection of individual particles (see Figs. 2B and 2C), packed tightly together (Fig. 3 shows the beads 60 packed tightly together) or fused using at least one of pressure, heat, chemical reaction, and combinations thereof.
Sadana fails to disclose each particle having an outer diameter of between 50 µm and 5 millimeters (i.e. claims 3 and 18), or between 50 and 1,000 µm (i.e. claim 14).  However, Sadana does state that “the beads 30 and 36 could similarly be of any desired size” (paragraph 0018).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sadana such that the beads had a diameter between 50 micrometers and 5 millimeters (claims 3 and 18), or between 50 micrometers and 1,000 micrometers (claim 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
With regard to claims 6 and 21, Sadana fails to disclose the inner core comprises a polymeric material.  Sadana discloses that the inner core comprises “a metal, glass, (paragraph 0018), and that the outer layer can comprise a hydrophobic material such as PTFE (i.e. a polymer material).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sadana by forming both the core and the outer layer of the bead of a hydrophobic polymeric material (i.e. PTFE), in order to enhance the hydrophobicity of the bead pack.
With regard to claim 11, Sadana discloses a mesh filter, but fails to explicitly mention that the sand screen is a wire-wrapped screen or a slotted ceramic screen.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sadana such that the screen was a wire-wrapped screen or a slotted ceramic, as examiner hereby takes Official Notice that such screens were well known at the time of filing of the invention.
With regard to claim 20, Sadana fails to disclose that each of the particles comprises a porous graphite carbon (PGC) material wherein the inner core is comprised of amorphous carbon, while the outer layer comprises shell comprised of graphitic carbon.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sadana such that the particles were mesocarbon microbeads (i.e. amorphous carbon with an outer shell of graphitic carbon), since it has been held to be within the general skill of a worker in the art to select a known material on the basis .
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadana in view of Ren et al. (US 2013/0180401, hereinafter Ren).
With regard to claims 4 and 15, Sadana fails to disclose the particles comprising graphene beads.  Sadana merely states that the core 32 of the particles can be “a metal, glass ceramic, or other filler material” (paragraph 0018).
Ren discloses a hydrophobic filter material comprising graphene (paragraph 0023).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sadana such that the particles comprised graphene, given that Ren shows that it is known to use graphene as a filler in a hydrophobic flow control material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676